Citation Nr: 0813438	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, claimed originally by the appellant as a left 
ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The appellant served on active duty from March 1963 to March 
1965 and from August 1966 to June 1969.  He also served on 
active duty for training from January 21, 1990 through May 8, 
1990 and was a member of the United States Marine Corps 
Reserve from 1971 to 1994.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
found that new and material evidence sufficient to reopen the 
appellant's previously denied claim of entitlement to service 
connection for a foot injury had not been submitted.  The 
appellant appealed that decision to the Board.  Thereafter, 
the RO referred the case to the Board for appellate review.    
 
In a June 2007 decision, the Board reopened the appellant's 
foot injury claim after finding that new and material 
evidence sufficient to reopen the claim had been submitted.  
Thereafter, the Board remanded the claim for further 
development.  The requested development has been completed; 
and the case has been returned to the Board for further 
review.

The Board observes for the record that the appellant's appeal 
previously included a claim of entitlement to service 
connection for bilateral hearing loss.  In its June 2007 
decision, the Board reopened that claim as well and remanded 
the issue for further development.  Subsequent to the 
completion of that development, the RO granted the appellant 
service connection for hearing loss and tinnitus in a 
December 2007 rating decision.  As such, the issue of 
entitlement to service connection for bilateral hearing loss 
is no longer on appeal to the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A pre-existing left foot disorder was not aggravated 
during a verified period of active duty for training. 

3.  A left foot disorder has not been shown by competent 
medical evidence of record to be etiologically related to any 
incident or injury during the appellant's periods of active 
service or during any verified period of active duty for 
training.


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated during 
active service or during a verified period of active duty for 
training. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of a left foot injury 
claimed originally by the appellant as a left ankle injury 
(and hereinafter referred to as a "left foot disorder"), VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).



In this case, a letter dated in July 2007 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
reopened left foot disorder claim.  The July 2007 letter 
informed the appellant that additional information or 
evidence was needed to support his reopened service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  

Although the July 2007 letter was not sent prior to the 
initial adjudication of the appellant's claim, the Board 
finds that the delayed notice was not prejudicial to the 
appellant since (1) he was provided adequate notice, (2) his 
claim was readjudicated after receipt of the adequate notice 
and (3) the appellant was provided a Supplemental Statement 
of the Case explaining the readjudication of his claim in 
December 2007. See Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III]. 

The Board observes that the appellant's service medical 
records have been associated with the claims file.  However, 
a review of the claims file reveals the lack of post-service 
VA and private medical records pertinent to the appellant's 
claim.  In this regard, the Board notes for the record that 
the appellant had been asked by the RO prior to the reopening 
of his left foot disorder claim to identify and/or provide 
any applicable medical records that were supportive of his 
claim.  In response, the appellant submitted copies of 
service medical records related to a January 2000 left ankle 
injury. See September 2003 VCAA notice, p. 1; February 2004 
and May 2004 letters from the appellant's representative with 
attachments.  He did not notify the RO of the existence of 
any post-service medical records relevant to this claim.  
Thus, the Board finds there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also 
observes that the appellant was afforded a VA examination in 
September 2007 in connection with his reopened service 
connection claim. 38 C.F.R. § 3.159(c)(4). 

Lastly, as will be explained in more detail below, the Board 
concludes in this decision that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a left foot disorder.  As such, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

B.  Law and Analysis

In this case, the appellant asserts entitlement to service 
connection for a pre-existing left foot disorder he contends 
was aggravated during a period of active duty for training. 
See September 2004 statement with VA-646.  Specifically, the 
appellant alleges that he aggravated a pre-existing left foot 
disorder in January 1990 when he twisted it while running as 
part of his Reserve service physical fitness requirements. 
See August 2003 application for compensation.  In the 
alternative, the appellant's representative has argued that 
it is only logical that the appellant's general physical 
training regiment as part of his Reserve duties (particularly 
running) over a twenty-year period of service has aggravated 
the appellant's left foot disorder. September 2004 statement 
with VA-646.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  




Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty. See 38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. See 38 C.F.R. § 3.6(c)(1).  
It follows from this that service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.  The Board observes that 
38 U.S.C.A. § 101(24) was amended by the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
to additionally include within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 C.F.R. 
§ 3.6 was also amended to reflect this change.  66 Fed. Reg. 
184, pgs. 48558- 48561 (effective November 1, 2000).

Therefore, to establish status as a veteran entitled to VA 
disability compensation under the law based upon active duty 
for training, a claimant must establish that he is disabled 
due to injury or disease incurred in or aggravated during the 
line of duty during that ACDUTRA period.  38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995).  If not, then the claimant 
does not qualify for any presumption of soundness or 
aggravation as to that period of service.  Paulson, supra.  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Further, the fact that a claimant may have 
established status as a veteran for purposes of other periods 
of service (in this case, the veteran's prior period of 
active duty from August 1966 to June 1969) does not obviate 
the need to establish such status for purposes of the period 
of active duty for training where, as here, the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that ACDUTRA will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  Id.; Paulson, supra, Biggins, supra.  Since 
the appellant has not established service connection for a 
disability incurred in the verified period of ACDUTRA at 
issue in this case, favorable application of 38 C.F.R. §§ 
3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) regarding the appellant's period 
of ACDUTRA from January 21, 1990 through May 8, 1990 is not 
available.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
Board observes that there is medical evidence of record that 
indicates the appellant has been diagnosed in the past with 
(1) osteoarthritis of the left ankle and (2) an old chip 
fracture of the left medial malleolus. See July 1995 general 
VA examination report, p. 3.  Although these diagnoses were 
placed in dispute during the appellant's most recent VA 
examination, the Board finds that they fulfill the 
requirements of the first element of the service connection 
test since neither the July 1995 examination report nor the 
September 2007 examination report are more probative or 
persuasive in terms of the appellant's present diagnosis. See 
September 2007 VA examination report, p. 2 (The examiner 
diagnosed the appellant with chronic left ankle strain 
without any residual trauma).    

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the appellant's service medical records 
pertaining to his periods of active service (from March 1963 
to March 1965 and from August 1966 to June 1969) do not 
reflect complaints of or treatment for left foot problems. 
See service medical records, to include reports of medical 
examinations with medical history forms dated in February 
1963, January 1965, August 1966,  June 1967 and May 1969.  
However, the appellant's service personnel records reflect 
that he was on active duty for training for 139 days 
beginning January 21, 1990. See records received in April 
2004.  During that time frame, the appellant sought treatment 
on February 2, 1990 for an injury to his left ankle that 
reportedly occurred while he was running on January 26, 1990. 
Service medical records dated in February 1990.  The 
appellant's February 1990 treatment records note that he had 
a prior medical history that included a history of a left 
ankle ligament tear. Id.  X-rays taken of the appellant's 
left ankle in conjunction with February 2000 medical 
treatment document evidence of an "old fxr medial malleolus" 
that was found not to be acute. See February 2000 radiologic 
report.  Following his physical examination, the appellant 
was diagnosed and treated at the time for a first degree left 
ankle sprain and assigned modified duty for one week. Service 
medical records dated in February 1990.  The Board finds that 
the evidence discussed above pertaining to the appellant's 
left ankle injury that occurred during a verified period of 
active duty for training fulfills the second element of the 
service connection test.  Thus, the sole question remaining 
for the Board to answer is whether the last element of the 
service connection test (medical evidence of a nexus between 
the current disability and the in-service disease or injury) 
has been met.  

In regards to the third element of the service connection 
test, the Board observes that the claims file does not 
contain any post-service medical treatment records pertaining 
to the appellant's left foot.  Thus, there are no post-
service treatment records of record that contain a medical 
opinion from any of the appellant's medical providers that 
relate the appellant's current left foot problems to the 
January 1990 left ankle injury documented during the 
appellant's Reserve service.  Although the claims file 
contains a July 1995 VA examination report (referenced above) 
that reflects the appellant's previous left foot examination 
and diagnoses of (1) osteoarthritis of the left ankle and (2) 
an old chip fracture of the left medial malleolus, the July 
1995 VA examiner did not provide a medical opinion regarding 
the potential relationship between the appellant's left foot 
diagnoses and his January 1990 ankle injury.  In light of the 
lack of medical evidence addressing the medical question at 
issue, the Board remanded the appellant's claim for another 
VA examination with the purpose of determining the nature and 
etiology of the appellant's current left foot disorder. See 
July 2007 BVA decision. 

In its prior order, the Board requested that the appellant be 
afforded a VA examination in which the examiner was asked to 
(1) perform a physical examination, (2) review the 
appellant's claims file and (3) provide a specific diagnosis 
of any foot disorder the appellant had present.  Thereafter, 
the examiner was asked to provide an opinion as to whether it 
is more likely than not, less likely than not, or at least as 
likely as not that any current left foot disorder was related 
to the appellant's period of active service or any period of 
active duty for training.  In addition, the examiner was 
asked to provide an opinion as to whether any diagnosed left 
foot disorder pre-existed the appellant's period of active 
service.  If so, the Board requested that the examiner 
provide an opinion as to whether it was more likely than not, 
less likely than not, or at least as likely as not, that any 
current left foot disorder was aggravated by the appellant's 
active service or any period of active duty for training.  
The appellant's VA examination was performed in September 
2007.  

During the appellant's September 2007 VA examination, the VA 
examiner reviewed the appellant's claims file, obtained a 
medical history and performed a physical examination. See 
September 2007 VA examination report.  The appellant's 
physical examination revealed that his left ankle looked 
normal without any evidence of deformity, swelling or 
effusion. Id., pgs. 1-2.  Range of motion revealed 
dorsiflexion to 15 degrees with complaints of pain, plantar 
flexion to 25 degrees without pain, inversion to 20 degrees 
with complaints of pain and eversion to 10 degrees without 
pain. Id., p. 2.  Physical examination of the left foot 
revealed that it also looked normal with plantigrade position 
without evidence of tenderness or swelling. Id.  X-rays of 
the appellant's left foot and left ankle were taken and found 
to be within normal limits, without evidence of any residual 
of traumatic pathology. Id.  After considering this evidence 
in conjunction with the information contained in the 
appellant's claims file, the VA examiner diagnosed the 
appellant with a chronic left ankle strain without any 
residual trauma.  He specifically found no evidence of 
residual of fracture; and essentially diagnosed the appellant 
with a normal left foot. Id.  In terms of addressing the 
questions presented by the Board, the examiner stated that it 
was his opinion that the appellant's current left foot/ankle 
complaints were less than likely as not related to his active 
service or any period of active duty for training.  He also 
stated that there was no evidence of any aggravation and no 
residual of an "old fracture of medial malleolus." Id.  

The Board finds the September 2007 VA examination report to 
be dispositive in this case since it is the only competent 
medical evidence of record addressing the claimed 
relationship between the appellant's current left foot 
disorder and his periods of active service and active duty 
for training.  Therefore, the Board finds the September 2007 
medical opinion not only to be persuasive and credible, but 
uncontroverted.  In making this determination, the Board 
acknowledges the appellant's statements and the statements of 
his representative setting forth their sincere beliefs that 
the appellant's current left foot problems are related to the 
appellant's January 1990 left foot injury.  However, these 
statements unfortunately do not qualify as medical nexus 
evidence favorable to the appellant's claim since neither the 
appellant nor his representative have been shown to have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of the 
appellant's left foot disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, these statements are 
insufficient to contradict the September 2007 VA examiner's 
medical opinion that the appellant's current left foot 
symptomatology is neither (1) directly related to nor (2) 
related to, on the theory of aggravation, the documented left 
ankle injury noted to have occurred during the appellant's 
period of active duty for training.  As such, the third 
element of the service connection test has not been met in 
this case.  

Since all three elements of the service connection test have 
not been fulfilled, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a left foot 
disorder.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 




ORDER

Service connection for residuals of a left foot injury, 
claimed as a left ankle injury, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


